IN THE SUPREME COURT OF THE STATE OF DELAWARE

QUENTIN CANNON,                       §
                                      §        No. 351, 2019
      Defendant Below,                §
      Appellant,                      §
                                      §
      v.                              §        Court Below – Superior Court
                                      §        of the State of Delaware
STATE OF DELAWARE,                    §
                                      §        Cr. ID No. 1310017689 (N)
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: February 12, 2020
                         Decided: February 28, 2020
                         Corrected: March 18, 2020

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES,
Justices.

                                 ORDER

      On this 28th day of February, 2020, the Court, having considered this

matter on the briefs filed by the parties, has determined that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its opinion dated July 9, 2019.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice